Citation Nr: 0923781	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-02 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial compensable rating for service-
connected hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1951 to May 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  The case was remanded by the Board in November 2003, 
June 2005 and September 2006.  The Board granted service 
connection for left ear hearing loss in an April 2007 
decision.  In the July 2007 rating decision, the RO assigned 
a noncompensable rating, effective December 13, 1999, the 
date of the original claim.  


FINDINGS OF FACT

1.  The Veteran demonstrated no higher than level IX hearing 
acuity in his left ear during the appeal period; hearing loss 
in his right ear is not service-connected. 

2.  The Veteran's service-connected hearing loss of the left 
ear does not demonstrate a level of impairment that warrants 
a compensable rating under VA regulations and has not been 
shown to result in marked interference with normal 
employability.    


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
hearing loss of the left ear have not been met or 
approximated.  38 U.S.C.A. §§ 1110, 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in December 2004.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Although no longer required 
by the regulations, the RO also requested that the Veteran 
send any evidence in his possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  While the Veteran was not provided this 
notice until after initial adjudication of the claim, the RO 
readjudicated the claim several times thereafter.  The 
issuance of such notice followed by readjudication of the 
claim remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006). 
  
The Board notes that the Veteran was not provided notice as 
to the degree of disability and effective date of a 
compensation award.  However, here, the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided was legally sufficient, 
VA's duty to notify in this case has been satisfied.

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO obtained service treatment records, VA 
medical center (VAMC) records, and private medical records.  
The Veteran received VA examinations in January 2000, June 
2007 and March 2008.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiologic examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the June 2007 VA examiner 
specifically noted the Veteran's complaint that his greatest 
hearing difficulties occur when there is background noise.  
The January 2000 VA examiner reported that the Veteran's 
hearing loss gives causes problems all the time.  While the 
VA examiners did not specifically address the functional 
effects caused by the Veteran's bilateral hearing loss 
disability, the Board finds that no prejudice resulted to the 
Veteran and, as such, the Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.332(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id. 

While the VA examiners failed to address the functional 
effect of the Veteran's hearing loss disability, the Board 
notes that other evidence of record, to specifically include 
the January 2000, June 2007 and March 2008 examination 
reports, as well as the Veteran's own statements, adequately 
addresses the issue.  Therefore, while the VA examinations 
are defective under Martinak, the Board finds that no 
prejudice results to the Veteran in that the functional 
effects of his hearing loss disability are adequately 
addressed by the remainder of the record and are sufficient 
for the Board to consider whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b).  

Lastly, the Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  When the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).  All 
benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3 (2008).

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Under 38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment, when pure tone threshold at 1,000, 2,000, 3,000 
and 4,000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Id. 

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Hearing Loss

The Veteran was originally awarded service connection for 
left ear hearing loss in an April 2007 Board decision.  In 
July 2007, the RO assigned a noncompensable rating for the 
service-connected left ear, effective December 13, 1999, the 
date of the original claim.  The Veteran appealed that 
decision, and the issue before the Board is whether the 
Veteran is entitled to a compensable rating for his left ear 
hearing loss.  The Board will consider the entire period 
since the original claim was filed in making its 
determination.  Fenderson v. West, 12 Vet. App. 119 (1999).    

The Veteran underwent three VA audiologic examinations since 
his original claim, the first one in January 2000.  That 
examination revealed the following audiogram results, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
30
30
60
85
85

The averages for 1,000, 2,000, 3,000 and 4,000 Hertz was 65 
decibels in the left ear.  Speech recognition (Maryland CNC) 
was 94 percent in the left ear.  

Applying these audometric findings to the VA rating criteria, 
level II hearing loss is reflected in the left ear under 
Table VI.  See 38 C.F.R. § 4.85, Table VI.  Since the 
Veteran's right ear is not service-connected, a roman numeral 
I is used for this ear in Table VII.  38 C.F.R. § 4.85(f).  
The results from this examination demonstrate that the 
Veteran did not meet the criteria for a compensable rating 
under Diagnostic Code 6100 in January 2000.  

The Veteran's second VA audiologic examination took place in 
June 2007.  That examination revealed the following air 
conduction audiogram results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
45
50
75
80
85

The averages for 1,000, 2,000, 3,000 and 4,000 Hertz was 73 
decibels in the left ear.  Speech recognition (Maryland CNC) 
was 36 percent in the left ear.  

Applying these audometric findings to the VA rating criteria, 
level IX hearing loss is reflected in the left ear under 
Table VI.  See 38 C.F.R. § 4.85, Table VI.  Again, a Roman 
Numeral I will be used in Table VII for the right ear which 
is not service-connected. 38 C.F.R. § 4.85(f).  The results 
from this examination demonstrate that the Veteran did not 
meet the criteria for a compensable rating under Diagnostic 
Code 6100 in June 2007.   

The Veteran's March 2008 VA examination produced similar 
findings.  The air conduction audiogram results were as 
follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
55
55
75
85
85

The average decibel level in the left ear was 75 decibels.  
The VA examiner did not conduct word recognition testing with 
CNC lists; he stated it would be best to use pure tones only 
because of limitations on word recognition testing.  Under 
38 C.F.R. § 4.85(c), this was in the examiner's discretion.  
That regulation states that Table VIA will be used to 
determine a Roman numeral designation for hearing impairment 
based only on the puretone threshold average.  Table VIA is 
only used when a VA examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
Here, the VA examiner determined that speech recognition 
testing was inappropriate because of limitations on word 
testing.  Applying the audiogram results to Table VIA, a 
level VI hearing loss in the left ear is reflected.  This 
translates to a noncompensable rating under Table VII.  See 
38 C.F.R. § 4.85(f).    

The Board has reviewed all the evidence of record and finds 
that a compensable rating is not warranted.  The Board also 
finds that the severity of the Veteran's left ear hearing 
loss appeared to remain unchanged throughout the appeal 
period.  Accordingly, a staged rating is not in order and a 
noncompensable rating is appropriate for the entire period of 
the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected left ear hearing loss causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent period 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Id.   

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the Veteran's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  The preponderance of the 
evidence, however, is against the Veteran's claim and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for service-
connected hearing loss of the left ear is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


